. The opinion of the court was delivered by
Williams, Ch. J.
— The present action was instituted against the defendant, complaining of his conduct as a justice of the peace, in a suit wherein one White was plaintiff and the said Asa Barnard defendant. The defendant introduced a certified copy of the record in that action, and the question is, whether it was admissible in evidence, and what was its effect ? If it became necessary in the trial, to show the proceedings in that case, or any part of them, the record was evidence. They could only be shown by the record, and I can see no objections to its being introduced, either on the one side or the other. If the suit of White v. Barnard, had proceeded so far as to authorize or require the justice to make a record, such record was the proper if not the only evidence to show it. There was no valid objection, therefore, to the admission of the original files and minutes and the certified copy of the record, and none appears to have been made in the county court. When admitted, it is to have the same effect as other records, and cannot be impeached or falsified by parol testimony in any case collaterally, when it is introduced in evidence. In the case read from the 12th of East, 67, no record was introduced, nor is a magistrate’s court, in England a court of record. In that case, however, the conviction protected the magistrate. It was of no consequence when the record was made and put into form. The parol testimony, which was offered to invalidate the record and show it to be false, was not admissible, and the court would not have been justified in permitting the party to argue to the jury a question arising on the papers produced, and on which it was the exclusive province of the court to decide. The judgment of the county court is, therefore, affirmed.